t c memo united_states tax_court charles j dugan petitioner v commissioner of internal revenue respondent docket no filed date charles j dugan pro_se george d curran for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure and an addition_to_tax pursuant to sec_6654 in the amount of dollar_figure the issues for decision are whether petitioner timely filed his federal_income_tax return whether petitioner can elect married filing joint_return status pursuant to sec_6013 whether we granted respondent's motion for leave to amend her answer to conform the pleadings to the evidence presented respondent asserts additional schedule c income in the amount of dollar_figure and a capital_gain of dollar_figure the increase results from items reflected on the purported copy of the return petitioner agrees to the additional schedule c income however he claims offsetting expenses petitioner agrees to the capital_transaction but claims a loss rather than a gain the deficiency and additions to tax asserted in the amended answer are as follows additions to tax_deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure respondent bears the burden_of_proof to the extent she seeks an increased deficiency and increased additions to tax rule a there is a dispute as to whether the return was filed and whether a purported copy of the return submitted by petitioner to the internal_revenue_service at a later date constitutes the filing of a return because of this dispute any references to the return are not intended as a conclusion that the document constitutes a return or that it was filed petitioner is entitled to dependency_exemptions for his two daughters whether petitioner may claim certain schedule c expenses as deductions whether petitioner is entitled to a long-term_capital_loss deduction and whether the additions to tax for failure_to_file and failure to pay estimated income_tax pursuant to sec_6651 and sec_6654 respectively should be sustained for simplicity and clarity we will first set forth the relevant background facts we shall then combine our findings_of_fact and opinion with respect to each issue some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided in riverside new jersey during petitioner was a manager for drink-a-toast co a small soft drink manufacturing company petitioner received wages from drink-a-toast co totaling dollar_figure as manager petitioner was in charge of personnel payroll and the manufacturing process petitioner has prepared individual and business income_tax returns since issue and petitioner's filing_status and the filing of the return a general the first two issues-- whether petitioner timely filed his return and whether petitioner may elect married filing joint status--are intertwined petitioner's initial position is that he filed a return claiming married filing separate_return status prior to the mailing of the notice_of_deficiency despite this assertion petitioner argues that he is entitled to claim married filing joint_return status respondent determined that petitioner did not file a return prior to the mailing of a notice_of_deficiency or the filing of the petition herein nevertheless respondent argues that petitioner is not entitled to joint filing_status since the copy of the tax_return submitted after the mailing of the notice_of_deficiency and after the filing of the petition claimed married filing separate_return status respondent argues that sec_6013 applies to prohibit the joint_return election since our analysis of petitioner's entitlement to joint filing_status is affected by a finding with respect to the filing of the tax_return we first consider the question of when the return was filed b respondent's records on date petitioner filed an application_for extension of time for filing his federal_income_tax return with the internal_revenue_service irs and enclosed a payment of we note that petitioner's position in this regard is contrary to the clear language of sec_6013 we further note that the timing of the filing of the return is also relevant to issue the addition_to_tax under sec_6651 dollar_figure an irs computer-generated report dated date indicates that a substitute return was prepared for the tax_year ended on date the substitute return reported petitioner's adjusted_gross_income as dollar_figure and his taxable_income as dollar_figure a notice_of_deficiency dated date was subsequently mailed to petitioner irs records reflect that no return was filed by petitioner for prior to the issuance of the statutory_notice_of_deficiency petitioner timely filed his petition in this court on date on date respondent's appeals_office received a purported copy of petitioner's return the return reflects adjusted_gross_income of dollar_figure and taxable_income of dollar_figure the return bears an original signature and date of date next to the signature line the return claimed married filing separate_return status on date the irs district_director in camden new jersey received petitioner's amended return the amended_return claimed married filing joint_return status the parties now agree that petitioner and his wife diane dugan intended this document to be a joint_return for c presumption of correctness petitioner argues that he timely filed his return and that respondent's determination that he failed to file should not be accorded the normal presumption of correctness petitioner suggests that as a result of a past history of the irs' making mistakes in processing his tax_return information respondent should bear the burden_of_proof with respect to the question of whether petitioner timely filed his return it is well established that in the absence of exceptional circumstances the court will not look behind a deficiency_notice to determine whether the commissioner's agents followed proper administrative procedures 61_tc_61 see also 62_tc_324 even in such exceptional circumstances the court will generally not hold the deficiency_notice null and void to relieve the taxpayer of any_tax liability greenberg's express inc v commissioner supra pincite the evidence presented does not indicate that respondent's agents engaged in any conduct violative of petitioner's rights nor does it show that the deficiency_notice was arbitrary or without foundation accordingly respondent's determination is presumed correct d filing of the return having concluded that petitioner has the burden_of_proof to establish the timely filing of his return we must consider whether he has met that burden petitioner alleges that he filed his return on or about date the only evidence at trial petitioner testified that he filed his return on date it was not clear whether petitioner continued produced by petitioner is a purported copy of his return bearing an original signature and date of date we note that the information reflected on the purported copy of petitioner's income_tax return submitted to respondent's appeals_office on date corresponds to the information reflected on the substitute return prepared by the irs petitioner suggests that this return was timely filed and that the irs used information from the return in preparing the substitute return in date however we are not convinced that the information reflected in the substitute return supports petitioner's argument that he filed a return prior to the issuance of the notice_of_deficiency the date irs computer record reflecting the substitute return was not generated when the substitute return was prepared but rather it was created in anticipation of trial therefore the similarities between the amounts reflected in the substitute return prepared by respondent and the amounts reflected in the purported copy of petitioner's return do not lead us to conclude that the return was filed in or it appears probable that petitioner prepared the purported copy of the continued misspoke with respect to this assertion given that he filed a request for an extension on date and the purported copy of his return reflects a signature and date of date it seems unlikely that petitioner intended to testify that he filed the return in based upon our discussion infra this apparent misstatement is not determinative but does reflect a certain amount of confusion and inconsistency by petitioner return using the information reflected in the substitute return there is nothing in the irs records which would lead us to believe that a return was filed prior to the mailing of the notice_of_deficiency as a general_rule we are not required to accept petitioner's self-serving testimony as to when he filed his return 243_f2d_335 3d cir affg 25_tc_1093 87_tc_74 petitioner has not met his burden of proving that he timely filed his return therefore we conclude that petitioner did not file a return prior to the issuance of the notice_of_deficiency and the filing of the petition e election of married filing joint_return status having found that no return was filed and that the purported copy of the return was not submitted until after the mailing of the notice_of_deficiency and after the filing of the petition herein we must decide whether petitioner may elect married filing joint_return status on the purported copy submitted date petitioner designated his filing_status as married filing separate on date the irs received an amended_return for on which petitioner elected the filing_status of married filing joint the purported copy of the return submitted date includes substantially identical income to that determined in the notice_of_deficiency the return submitted by petitioner continued at the outset we note that once a taxpayer chooses to litigate a claim in the tax_court we have exclusive jurisdiction over the issues involved in adjudicating the tax_liability 85_tc_527 as we stated in naftel v commissioner supra pincite we acquire jurisdiction when a taxpayer files with the court and that jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year at the time the notice_of_deficiency was mailed and at the time of filing the petition a return had not been filed by petitioner the question then is what effect the submission of a purported copy of the return and amended_return after the filing of the petition had upon petitioner's ability to elect joint_return status the parties submitted the purported copy of the return and amended_return into the record evidence and argument were presented as to the correctness of petitioner's position as reflected in the purported copy of the return and the amended_return respondent does not argue that the matters raised by the submission of the date return or the date amended_return are not in issue in this case continued claims additional dependency_exemptions itemized_deductions schedule c expenses and a capital_loss the return reflects no tax due the amended_return submitted date seeks married filing joint_return status in a supplemental stipulation of facts filed with the court the parties agree that petitioner and his wife intended the return submitted date as a joint_return rather respondent argues that petitioner is not entitled to claim joint filing_status pursuant to sec_6013 sec_6013 permits the election of a joint_return after a separate_return has been filed under specified circumstances sec_6013 precludes the filing of a joint_return where a separate_return has been filed a notice_of_deficiency has been mailed to either spouse and a petition has been timely filed with the court 91_tc_926 73_tc_610 on brief respondent argues that sec_6013 applies since the election to file a joint_return was made after a notice_of_deficiency was mailed to petitioner and after a petition was filed with this court respondent's argument misses the mark in submitting a purported copy of the return to respondent's appeals_office on date it is not clear that petitioner intended to file the return on that date sec_6013 limitations for making of election --the election provided for in paragraph may not be made-- c after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 rather it appears that petitioner attempted to provide support for his position that he had previously filed his return the purported copy was submitted to respondent's appeals_office as evidence of a filing there is no question that the document submitted to the irs by petitioner purports to be a copy of a previously filed return respondent's argument that the submission of the purported copy of a return to the irs appeals_office after the petition was filed constitutes the filing of a return which she claims would invoke sec_6013 is unpersuasive at the time the notice_of_deficiency was mailed and the petition was filed no return had been filed by petitioner thus at that time petitioner was in the same position as the taxpayers in millsap v commissioner supra pincite and the taxpayer in 86_tc_433 affd on this issue 851_f2d_1492 d c cir in those cases we held that the taxpayers could elect joint_return status after a proceeding was commenced in this court we reasoned in millsap v commissioner supra pincite as follows to treat the issue of a taxpayer's filing_status any differently than the issues involving deductions or income items would be arbitrary and without reason a taxpayer is no less entitled to question respondent's determination of filing_status than he is any other determination we hold that in situations where deficiency procedures are availed of and a taxpayer has not filed a return the taxpayer may file a return and contest respondent's filing_status determination even though respondent has filed a substitute return under sec_6020 in which filing_status has been elected by respondent to hold otherwise would be to cede jurisdiction as to the determination of filing_status in all cases where no return has been filed to respondent for his absolute and final_determination based on the foregoing analysis we conclude that petitioner is not prohibited from claiming joint_return status since the parties agree that petitioner and his wife diane dugan intended to file a joint_return for the taxable_year by the submission of the amended_return on date petitioner and his wife are entitled to joint filing_status issue dependency_exemptions the question presented is whether petitioner is entitled to dependency_exemption deductions for his two daughters on the amended joint_return respondent disallowed the exemptions on the basis that petitioner had not demonstrated that his two daughters resided with him and that he supported them petitioner contends that he is entitled to the claimed deduction because he provided all financial support for the children deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a dependency_exemption may be allowed as a deduction only if the requirements of sec_151 and sec_152 are satisfied if the child is under the age of and is a dependent within the meaning of sec_152 the exemption will be allowed sec_151 dependent includes among other family members a daughter over half whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_152 support is determined by taking into account-- the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs petitioner lived with his wife and two children during the tax_year during petitioner's two daughters were under the age of petitioner's taxable_income for was approximately dollar_figure and his wife's income was approximately dollar_figure we find that petitioner provided over half the support for the two children from the foregoing we conclude that petitioner is entitled to the dependency_exemptions for the two children claimed on the amended jointly filed federal_income_tax return issue schedule c expenses in addition to his employment at drink-a-toast co during petitioner operated smoluk dugan gaines inc sdg an accounting computer consulting business on schedule c of his return petitioner reported income totaling dollar_figure and expenses totaling dollar_figure the expenses listed on petitioner's schedule c are as follows car and truck expenses depreciation and sec_179 expense sec_1 other supplies subscriptions dollar_figure big_number total expenses dollar_figure the sec_179 expenses petitioner reported were computer expenses the parties stipulated that petitioner received dollar_figure in gross_receipts from his schedule c business the stipulation also reflects that petitioner submitted the following receipts as substantiation for the claimed schedule c expenses automotive expenses gary's automotive computer expenses sam's club software gallery dollar_figure dollar_figure dollar_figure other clerk of superior court dollar_figure total expenses dollar_figure respondent disallowed the claimed expenses on the basis that petitioner failed to establish that they were ordinary and necessary business_expenses and further that some of the claimed expenses were not substantiated including satisfying the provisions of sec_274 petitioner argues that he is entitled to deduct all of his claimed expenses respondent asserts that we should not estimate petitioner's expenses because petitioner has not demonstrated that the expenses were incurred for a business_purpose respondent argues that petitioner is not entitled to all claimed schedule c expenses because he has not properly substantiated such expenses in accordance with sec_162 sec_179 sec_274 and sec_280f sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated under sec_162 provide that only those expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs whether an expenditure is ordinary and necessary is generally a question of fact to be necessary an expense need be appropriate and helpful to the taxpayer's business 290_us_111 for an expense to be ordinary the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite the taxpayer bears the burden of proving that the claimed expense is deductible welch v helvering supra pincite as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir with respect to travel and entertainment_expenses and listed_property as defined in sec_280f sec_274 overrides this so-called cohan doctrine and requires substantiation by adequate_records or by sufficient evidence corroborating the taxpayer's own statements sec_274 the taxpayer must substantiate the amount of the claimed expense the time and place the expense was incurred and the business_purpose of the expense sec_274 petitioner claimed a computer expense in the amount of dollar_figure as a deduction pursuant to sec_179 petitioner submitted receipts from sam's club and the software gallery to substantiate part of the claimed expense computers and other peripheral equipment are listed_property and must meet the strict substantiation requirements imposed by sec_274 sec_280f given that petitioner has failed to demonstrate the business_purpose for the computer expense in accordance with sec_274 the deduction is disallowed on schedule c of his return petitioner claimed an automotive expense in the amount of dollar_figure it is not clear whether the automotive expense petitioner claimed was incurred solely in the operation of his business activity ie as a travel expense subject_to the substantiation requirements of sec_274 the extent of petitioner's personal_use of the automobile is also unclear given that petitioner has failed to identify the purpose for which the claimed expense was incurred the deduction is not allowed petitioner's check to the clerk of the superior court is inadequate to justify his entitlement to the claimed expenditure we cannot determine whether this fee is associated with a claim which is personal to petitioner or whether it is business related 372_us_39 o'malley v commissi91_tc_352 petitioner has not demonstrated that the expense is an ordinary and necessary business_expense under sec_162 accordingly we will not allow petitioner to deduct the dollar_figure payment to the clerk of the superior court as a schedule c expense petitioner claimed deductions for supplies subscriptions and other expenses totaling dollar_figure these expenditures do not fall within the purview of listed_property and therefore are not subject_to the substantiation requirements of sec_274 however petitioner has not provided the court with any basis for allowing these expenditures as ordinary and necessary business_expenses pursuant to sec_162 in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir since petitioner has not demonstrated a business_purpose for these expenses the claimed expenses are disallowed issue the capital_loss deduction sdg was incorporated on date on the date of its incorporation shares of stock were issued to petitioner at a cost of dollar_figure per share on date petitioner transferred his automobile valued at dollar_figure to the corporation in exchange for additional shares of stock shortly after its incorporation petitioner realized that sdg needed additional short-term capital for its operating_expenses petitioner approached an acquaintance william j vaughn mr vaughn with the prospect of investing in sdg mr vaughn expressed some concern regarding the safety of his investment accordingly petitioner orally agreed to guarantee mr vaughn's investment against a loss upon the liquidation of sdg the agreement was never reduced to writing nor did the parties discuss the method or schedule of payments under the guaranty in the fall of mr vaughn invested dollar_figure in sdg in exchange for shares of stock when sdg was liquidated in date the outstanding loan balance due to petitioner from sdg totaled dollar_figure at the time of liquidation sdg's assets consisted of office furniture a client list the car and goodwill upon liquidation petitioner received the client list the automobile valued at dollar_figure and some office furniture valued at dollar_figure the record does not reflect what if anything mr vaughn received upon liquidation subsequent to the liquidation of sdg petitioner made several payments to mr vaughn in accordance with the guaranty petitioner's records reflect that he paid mr vaughn dollar_figure during in petitioner sold the client list for dollar_figure on the purported copy of petitioner's original return petitioner claimed a capital_loss of dollar_figure from the sale of sdg's client list petitioner arrived at this amount by subtracting his asserted basis in the client list dollar_figure from the amount he received upon its sale dollar_figure petitioner calculated his basis in the client list as equal to the amount of money he contributed to sdg in exchange for sdg stock plus sdg's outstanding loan balance to petitioner less the amount he received upon liquidation at trial petitioner argued that his basis in the client list was dollar_figure or dollar_figure plus the dollar_figure oral guaranty petitioner contends that he recognized a loss of dollar_figure when he sold the client list for dollar_figure in respondent asserts that petitioner's basis in the client list was dollar_figure and thus petitioner recognized a capital_gain of dollar_figure upon its sale respondent does not include petitioner's oral guaranty as part of petitioner's basis at the time the notice_of_deficiency was issued petitioner had not filed a federal_income_tax return for the taxable_year the substitute return did not reflect and the notice_of_deficiency did not make an adjustment with respect to the sale of the client list to the extent that petitioner claims a loss from this transaction the burden_of_proof is on petitioner rule a welch v helvering u s pincite on the other hand to the extent that respondent asserts that the transaction resulted in a gain and asserts an increased deficiency respondent bears the burden_of_proof rule a 51_tc_195 the parties agree that the client list was sold in for dollar_figure the parties however are not in agreement with respect to the basis of the client list accordingly we must decide whether either party has established petitioner's basis in the client list under sec_331 amounts distributed in complete_liquidation of a corporation shall be treated as full payment in exchange for the stock sec_331 the exchange generally is treated as a disposition sec_331 sec_1001 under sec_334 the basis_of_property received in a complete_liquidation in which gain_or_loss is recognized by the shareholder is the fair_market_value of such property on the date of distribution ie the basis is considered stepped up to fair_market_value sec_334 105_tc_114 in other words the basis_of_property received by a shareholder in a taxable corporate_liquidation is equal to its fair_market_value on the date it is distributed petitioner's theory as to the computation of his basis in the client list is erroneous petitioner has failed to present evidence of the fair_market_value of the client list on the date of distribution to him having failed to establish the basis petitioner is not entitled to the claimed loss as indicated respondent bears the burden of proving that petitioner incurred a capital_gain upon the sale of the client list respondent has failed to present any evidence as to the fair_market_value of the client list as of date since the record does not reflect the fair_market_value of the client list on the date it was distributed to petitioner respondent has failed to carry her burden of proving that petitioner incurred a capital_gain upon the sale of the client list issue sec_6651 addition_to_tax sec_331 provides that sec_301 relating to effects on shareholder of distributions of property shall not apply to any distribution in complete_liquidation the question presented is whether petitioner should be liable for an addition_to_tax for failure_to_file a tax_return pursuant to sec_6651 respondent asserts that petitioner is liable for the addition_to_tax as petitioner has not presented any evidence that his return was timely filed additionally respondent argues that petitioner has not demonstrated reasonable_cause for the untimely filing sec_6651 imposes an addition_to_tax in the amount of percent per month not to exceed percent of the amount of such tax for failing to file a return within the time prescribed by statute including extensions the addition_to_tax will not be imposed where it is shown that the failure_to_file was due to reasonable_cause and not to willful neglect 84_tc_859 we have found that petitioner did not timely file his return sec_6072 based upon our review of the record we are satisfied that petitioner's failure_to_file was not due to reasonable_cause sec_6651 we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 for the taxable_year issue sec_6654 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated income_tax this court has noted that sec_6654 contains no provision relating to reasonable_cause and lack of willful neglect 33_tc_1071 see also 295_f2d_682 10th cir 88_tc_1175 petitioner has failed to show error in respondent's determination accordingly petitioner is liable for the addition_to_tax pursuant to sec_6654 decision will be entered under rule
